PER CURIAM.
The judgment of November 20, 1986, awarding attorney’s fees is affirmed. Furthermore, we provisionally grant appellee’s motion for allowance of attorney’s fees for this appeal, but remand the case to the trial court for a determination of the amount, if any, and the portion thereof, if any, to be paid by the respective parties based upon evidence adduced regarding the needs and abilities of the parties. See Clinard, v. Clinard, 478 So.2d 98 (Fla. 2d DCA 1985); Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977).
DOWNEY, DELL and WALDEN, JJ., concur.